Citation Nr: 0619886	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  04-14 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
right knee disability.

2.  Entitlement to a rating in excess of 10 percent for a 
left knee disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1999 to August 2003.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an October 2003 
rating decision by the Winston-Salem Department of Veterans 
Affairs (VA) Regional Office (RO) that granted service-
connection for postoperative lateral meniscus tear and 
patellar tendon repair of the left knee and for postoperative 
medial meniscus repair and chondromalacia patella of the 
right knee, each rated 10 percent, effective August 25, 2003 
(the day following the date of service discharge).  In 
February 2005, the veteran testified at a Travel Board 
hearing before the undersigned; a transcript of that hearing 
is of record.  The case was before the Board in July 2005 
when it was remanded for additional development.


FINDINGS OF FACT

1.  The veteran's service-connected right knee disability has 
not resulted in flexion to less than 60 degrees, any 
limitation of extension, or any subluxation or instability.

2.  The veteran's service-connected left knee disability has 
not resulted in flexion to less than 60 degrees, any 
limitation of extension, or any subluxation or instability.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent is not warranted for the 
veteran's service-connected right knee disability.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
4.1, 4.7, 4.71a, Diagnostic Codes (Codes) 5019, 5257, 5260, 
5261 (2005).  

2.  A rating in excess of 10 percent is not warranted for the 
veteran's service-connected left knee disability.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
4.1, 4.7, 4.71a, Codes 5019, 5257, 5260, 5261 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  A September 2003 letter 
explained the evidence necessary to substantiate the claim, 
the evidence VA was responsible for providing, the evidence 
he was responsible for providing, and advised him to submit 
any evidence or information he had that might support his 
claim.  While the veteran was not provided with notice 
regarding disability ratings and effective dates prior to the 
rating decision on appeal, the purpose of this notice was 
fulfilled when service connection was granted and an initial 
disability rating and effective date were assigned; thus, any 
technical notice deficiency (including in timing) earlier in 
the process was not prejudicial to the veteran.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006).  A January 2004 statement of the case (SOC) and a 
February 2006 supplemental SOC provided the veteran with 
notice of the criteria for rating knee disabilities and 
readjudicated the matters.  See 38 U.S.C.A. § 7105.  The 
veteran has had ample opportunity to respond/supplement the 
record.  He does not allege that notice in this case was less 
than adequate.

The veteran's pertinent treatment records have been secured.  
He has not identified any records of VA or private 
evaluations or treatment for his knee disabilities that 
remain outstanding.  The RO arranged for VA examinations in 
October 2003 and January 2006.  Thus, VA's duty to assist is 
also met.  Accordingly, the Board will address the merits of 
the claim.

Increased Ratings for Knee Disabilities

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.1 
(2005).  

Where (as here) the rating appealed is the initial rating 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Code 5019, bursitis, provides for a rating based on 
limitation of motion under the diagnostic codes applicable to 
the affected body part.  38 C.F.R. § 4.71a, Code 5019.  If 
limitation of motion is present, but noncompensable, a rating 
of 10 percent is for application for each major joint.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. § 
4.71, Plate II.  

Flexion of the leg limited to 60 degrees warrants a 
noncompensable rating, flexion limited to 45 degrees warrants 
a 10 percent rating, flexion limited to 30 degrees warrants a 
20 percent rating, and flexion limited to 15 degrees warrants 
a 30 percent rating.  38 C.F.R. § 4.71a, Code 5260.  
Moreover, extension limited to 5 degrees warrants a 
noncompensable rating, extension limited to 10 degrees 
warrants a 10 percent rating, extension limited to 15 degrees 
warrants a 20 percent rating, extension limited to 20 degrees 
warrants a 30 percent rating, extension limited to 30 degrees 
warrants a 40 percent rating, and extension limited to 45 
degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, 
Code 5261.  

In addition, the rating schedule provides for a 10 percent 
rating for slight recurrent subluxation or lateral 
instability, a 20 percent rating for moderate recurrent 
subluxation or lateral instability, and a 30 percent rating 
for severe recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Code 5257. 

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does 
not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); 
VAOPGCPREC 9-98, (August, 1998).

The VA General Counsel also held more recently that separate 
ratings under 38 C.F.R. § 4.71a, Code 5260 (limitation of 
flexion of the leg) and under Code 5261 (limitation of 
extension of the leg), may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004 (September, 2004).  

In the case at hand, service medical records show that the 
veteran underwent lateral and medial meniscus repairs on his 
knees while on active duty. 

In September 2003, the veteran submitted a claim for service 
connection for bilateral knee disabilities.

An October 2003 VA examination report notes the veteran's 
complaints of pain in the left knee and pain, popping and 
noise in the right knee.  Upon examination, range of motion 
of the right knee was from 0 degrees of extension to 105 
degrees of flexion.  There was some crepitus with flexion and 
extension.  Range of motion of the left knee was from 0 
degrees of extension to 110 degrees of flexion.  There was no 
instability noted in either knee.

By rating decision dated in October 2003, the RO granted 
service-connection for postoperative lateral meniscus tear 
and patellar tendon repair of the left knee and for 
postoperative medial meniscus repair and chondromalacia 
patella of the right knee, each rated 10 percent, effective 
August 25, 2003 (the day following the date of service 
discharge).  Thereafter, the veteran appealed the ratings 
assigned.

During a November 2004 travel Board hearing, the veteran 
testified that he used to be very athletic, but now his knee 
disabilities limit his activities.  Specifically, he 
complained of locking in his knees.  He indicated that his 
doctor told him that he will probably have arthritis when he 
is older.

An April 2004 VA emergency room note indicates that the 
veteran was stretching when he began having pain in his 
knees.  Examination revealed tender retropatella.  There was 
no patellar or collateral tenderness, stress pain, effusion, 
or instability.  X-rays showed bipartite patellar well 
corticated between fragments.

A January 2006 VA examination report notes the veteran's 
complaints of periodic pain and locking in his knees, 
especially in cold weather.  The veteran also complained of 
pain, giving way, instability, stiffness and weakness, but 
denied dislocation or subluxation.  The veteran reported that 
he was able to stand for more than one but less than three 
hours.  He also reported that he was able to walk one to 
three miles.  The examiner noted that the veteran did not use 
assistive aids when walking.  The veteran also complained of 
moderate flare-ups every three or four months; during these 
times he discontinued sports activities and tried not to run.  
Upon examination, gait was antalgic.  For the right knee, 
active range of motion was from 0 degrees of extension to 95 
degrees of flexion, and passive range of motion was from 0 
degrees of extension to 100 degrees of flexion.  There was no 
pain noted on motion and the examiner opined that there would 
be no additional limitation of motion on repetitive use.  For 
the left knee, active range of motion was from 0 degrees of 
extension to 95 degrees of flexion, and passive range of 
motion was from 0 degrees of extension to 100 degrees of 
flexion.  There was no pain noted on motion and the examiner 
opined that there would be no additional limitation of motion 
on repetitive use.  Crepitation, clicking and snapping were 
noted in the right knee.  X-rays revealed that the bony 
structures of both knees were intact with no evidence of 
fracture or dislocation.  There was a bipartite right 
patella.  There was no evidence of arthritis noted.  

Based on a review of the evidence of record, the Board 
concludes that the veteran is not entitled to an increased 
rating for either his right or left knee disabilities.  

The right and left knee disabilities are each currently rated 
10 percent.  While the veteran complains of right knee pain, 
locking, weakness and giving way, no objective evidence of 
instability was found on VA compensation and pension 
examinations in October 2003 and January 2006, or on VA 
emergency room examination in April 2004.  Accordingly, the 
right and left knee disabilities do not warrant separate 
compensable ratings under Code 5257.

Furthermore, the medical evidence of record dated from 2003 
to 2006 shows that the veteran demonstrated flexion between 
95 degrees and 105 degrees in his right knee and between 95 
degrees and 110 degrees in his left knee.  Extension in both 
knees was always full at 0 degrees.  In January 2006, a VA 
examiner reported that there was no pain noted on motion and 
opined that there would be no additional limitation of motion 
on repetitive use.  Therefore, a rating greater than 10 
percent is not warranted for either knee under Code 5260.  
Moreover, a separate compensable rating under Code 5261 is 
not warranted for either knee.  
In light of the foregoing, a rating in excess of 10 percent 
is not warranted for either of the veteran's service-
connected knee disabilities. 

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher rating for the right knee disability or the 
left knee disability.  


ORDER

A rating in excess of 10 percent for right knee disability is 
denied.

A rating in excess of 10 percent for left knee disability is 
denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


